Case 9:19-cv-80825-DMM Document 1-1 Entered on FLSD Docket 06/21/2019 Page 1 of 5




                     EXHIBIT “A”
Case 9:19-cv-80825-DMM Document 1-1 Entered on FLSD Docket 06/21/2019 Page 2 of 5



                                                  r

                                                  L• n
                                                       ~



                                          9~
VIA EMAIL     quashdmd@aol.com
              j eniega@aol.com

May 9, 2019


Dr. Michael and Jennifer Quasha
108 Via Escobar Place
Palm Beach Gardens, FL 33418

       Re:    ADA Grievance- Harley Quasha- Reasonable Accommodation for Peanut
              Allergy- City of Palm Beach Gardens and PBGYAA

Dear Dr. and Mrs. Quasha:

The City is in receipt of your complaint, originally dated April 22, 2019, in which you make several
allegations, to wit:

1.     That the Palm Beach Gardens Youth Athletic Association (PBGYAA) denied your son,
Harley Quasha, the same reasonable accommodation during the Spring T-ball league that was
afforded him during the Fall T-ballleague.

2.     That the Spring T-ball league accommodation offered by PBGYAA was to schedule all of
your son's games at the North Palm Beach Baseball facility (available due to inter-league play) or
possibly providing your son's coach with an epi-pen.

3.     That Daniel Prieto, Deputy Leisure Services Administrator, disclaimed responsibility on
behalf of the City and that the matter was closed.

As the ADA Coordinator, it is incumbent upon me to make certain that the facts are clearly stated
and that the City's and PBGYAA's attempts to accommodate Harley's allergy are properly
addressed. Accordingly, I offer the following:

1.   Harley Quasha has not, nor has he ever been refused registration or participation by
PBGYAA or the City.

2.      Part of the Spring T-ballleague accommodation offered by PBGYAA was to schedule all of
Harley's games at the North Palm Beach Baseball (NPBB) facility (available due to inter-league
play) or possibly providing your son's coach with an epi-pen. The NPBB facility is only a little more
than one mile away from the City's facilities and does not a have a concession stand.




                             CITY OF PALM BEACH GARDENS
                    10500 N. Military Trail    Palm Beach Gardens, FL   33410-4698
                                              www.pbgfl.com
Case 9:19-cv-80825-DMM Document 1-1 Entered on FLSD Docket 06/21/2019 Page 3 of 5
Dr. Michael and Jennifer Quasha
May 9, 2019
Page 2 of 4

3.     Daniel Prieto, Deputy Leisure Services Administrator, never disclaimed responsibility on
behalf of the City; Mr. Prieto directed you to address operations programming issues with PBGYAA.
However, he did misspeak when he stated that the matter was closed as it related to the City.

4.    You have asserted , and the City has no reason to disbelieve, that Harley Quasha has a
peanut allergy. However, the severity of his allergy remains a question of fact.

5.     The City owns the subject baseball fields upon which the majority of the games are played .
However, PBGYAA operates the league and coordinates with the City to utilize the fields for league
play. Additionally, during this Spring T-ball season, PBGYAA also had operational control of the
NPBB facility as part of inter-league play.

6.      Based upon our investigation, it is my understanding that you first contacted PBGYAA
regarding Harley's peanut allergy on or about September 22, 2018, during the Fall T-ball season,
via an email from Mrs. Quasha to Seth Abram (PBGYAA) stating that, " ... my son Harley Quasha
is deadly allergic to peanuts ." To which, Anthony Badala responded on September 27, 2018,
stating, " ... we are going to do everything that we can to try to make this a positive experience for
your child ... "

7.   Subsequently, on or about September 30, 2018, PBGYAA took the following actions to
accommodate Harley's peanut allergy during Fall T-ball:

       a.    As part of the standard maintenance conducted by City parks crew, the dugouts were
swept each day prior to first use of the day.
       b.    PBGYAA scheduled all of Harley's Fall T-ball games as the first game, every game
day.
       c.    PBGYAA delayed the sale of peanuts until the end of the first game.
       d.    PBGYAA informed the parenUcoach volunteer of Harley's peanut allergy, which is
standard procedure for PBGYAA.

8.     The Fall T-ball league concluded without any further requests or complaints related to
Harley's peanut allergy.

9.      It is further my understanding that these steps were possible because the Fall T-ballleague
had significantly fewer participants than the Spring T-ball league. Spring T-ball has nearly double
the number of children participating, which leads to increased field utilization rates , which
precipitates numerous scheduling conflicts and challenges .

10.     On January 16, 2019, Dr. Quasha informed Daniel Prieto, via telephone, that PBGYAA
would not make the same accommodations for the Spring T-ballleague that it previously had made
for the Fall T-ballleague and that PBGYAA would not sweep out the dugouts between games . It is
important to understand that the dugouts are not swept out between games and never have been.
They are swept once each day prior to the first game on each game day by City parks maintenance
personnel.




                              CITY OF PALM BEACH GARDENS
                     10500 N. Military Trail    PaLn Beach Gardens, FL   33410-4698
                                               www.pbgfl.com
Case 9:19-cv-80825-DMM Document 1-1 Entered on FLSD Docket 06/21/2019 Page 4 of 5
Dr. Michael and Jennifer Quasha
May 9, 2019
Page 3 of 4

11.    Mrs. Quasha followed the above-referenced telephone call with several emails ranging in
date from January 16, 2019 - April 2, 2019, containing factually inaccurate statements and
accusations that Harley has been refused a reasonable accommodation. He was provided an
accommodation and it was reasonable, the details of which are set forth below.

12.    Reasonable accommodation offered by PBGYAA for Harley Quasha for Spring T-ball
league:

         a.     PBGYAA offered to schedule all of Harley's team's games at the North Palm Beach
baseball fields, as that site does not sell any concessions whatsoever. This accommodation
provided the highest degree of safety for Harley since no concessions are sold. This location is
also located off Burns Road and is a little more than one mile away.
         b.     Due to the number of children participating in the Spring T-ballleague, it was simply
not possible to schedule all of Harley's games for first play of the day at the City's baseball facility.
         c.     Dugouts continue to be swept prior to first use each game day.
         d.     Under the Americans with Disabilities Act (ADA), neither PBGYAA nor the City are
required to cease selling peanuts, items that may contain peanuts, or that may be processed in a
facility with peanuts. 1 Concession revenues are used to offset the cost of all PBGYAA Youth Athletic
Programs.
         e.     You subsequently withdrew Harley from the Spring T-ballleague.

13.    While it is apparent from your email correspondence that you are unsatisfied with the
accommodation you were afforded, it was reasonable and any inconvenience you might have
experienced by driving 1.3 miles further to the North Palm Beach Baseball facility than you would
normally have to drive to the City's facilities is no more or less severe than that experienced by
Harley's teammates' parents.

14.      Additionally, you have stated more than once that Harley's allergy is "severe" or "deadly."
Dr. Quasha went so far as to provide an example when speaking to Daniel Prieto, stating that if
one child were to touch a baseball after having handled peanuts, and then Harley were to handle
the baseball, he could have a severe allergic reaction. If such a description of Harley's allergy is
accurate, and not merely an exaggeration, it would not appear possible to provide an
accommodation that is also reasonable. Neither PBGYAA nor the City have any control over or the
ability to police what foods are handled or consumed by other children who may come in contact
with Harley or what equipment other children have handled. A peanut allergy as severe as you
have stated, would appear to make it impossible for ANY accommodation to ameliorate the risks
to Harley's health . Regardless of where or what time Harley might participate in T-ball, neither the
City nor PBGYAA have the ability to prevent another child from transporting, handling, consuming,
or exposing Harley to peanuts.

15.    If Harley's allergy to peanuts is as severe as you have stated, he may pose a "direct threat"
to himself by merely participating in sports or being anywhere that the potential for contact with
peanuts or someone who has recently handled peanuts might occur.




1
    PBGY AA operates the concession facilities, NOT the City.
                                     CITY OF PALM BEACH GARDENS
                           IOSOO N. Military Trail     Palm Beach Gardens, FL   334 I 0-4698
                                                      www.pbgfl.corn
Case 9:19-cv-80825-DMM Document 1-1 Entered on FLSD Docket 06/21/2019 Page 5 of 5

Dr. Michael and Jennifer Quasha
May 9, 2019
Page 4 of 4

16.     However, in response to your request for accommodation, the City and PBGYAA offer the
following :

         a.     The dugouts will continue to be swept every game day prior to the first games and/or
practices as part of the City's regular maintenance plan. There will be designated brooms available
at the concession stand for the parent/coach volunteers to sweep out the dugout before use, if
desired.
         b.     PBGYAA will ensure that the parent/coach volunteers and the parents of Harley's
teammates will be fully informed of Harley's peanut allergy.
         c.     Under the Americans with Disabilities Act (ADA), neither PBGYAA nor the City are
required to cease selling peanuts, items that may contain peanuts , or that may be processed in a
facility with peanuts. PBGYAA operates the concession stand and it is permitted to sell whatever
legally permissible concessions it chooses . However, a sign will be placed at the concession stand
informing patrons that children with food allergies are present and encouraging them to place their
peanut shells into trash receptacles.

Sincerely,



 ~~
Stephen J. Stepp
Deputy City Manager, ADA Coordinator

c:     Mayor and Council




                              CITY OF PALM BEACH GARDENS
                     IOSOO N. Military Trail    Palm Beach Gardens, FL   33410-4698
                                               www.pbgfl.com
